Name: Commission Regulation (EEC) No 3560/84 of 11 December 1984 concerning Annexes III and VII to Council Regulation (EEC) No 2072/84 on common rules for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12 . 84 Official Journal of the European Communities No L 334 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3560 / 84 of 11 December 1984 concerning Annexes III and VII to Council Regulation (EEC) No 2072 / 84 on common rules for imports of certain textile products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2072/ 84 of 29 June 1984 on common rules for imports of certain textile products originating in China ( 1 ), and in particular Article 18 and Annex VII , Article 1 thereof, Whereas , in Annex III to Regulation (EEC) No 2072 / 84 , it is stated that the allocations as between Member States of quantitative limits for 1985 have been published for the purposes of information and that the final version shall be the subject of a Community Regulation at the beginning of 1985 ; Whereas it is appropriate to provide for 1985 the same allocations as those published in Annex III to Regulation (EEC ) No 2072 / 84 ; Whereas the abovementioned Regulation provides that the allocations between Member States of quantitative limits specific to outward processing trade (OPT) imports for 1984 to 1988 are carried out in accordance with the procedure laid down in Article 16 ; Whereas it is appropriate to establish the 1985 allocation between Member States of these quantitative limits for economic outward processing trade; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION: Article 1 The allocation for 1985 of the Community quantitative limits referred to in Annex III to Regulation (EEC) No 2072 / 84 is set out in Annex A hereto . Article 2 The 1985 allocation between Member States of the OPT quantitative limits referred to in the Appendix to Annex VII to Regulation (EEC) No 2072 / 84 is set out in Annex B hereto . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1984 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 198 , 27 . 7 . 1984 , p. 1 . No L 334 / 2 Official Journal of the European Communities 21 . 12 . 84 ANNEX A QUANTITATIVE LIMITS FOR 1985 GROUP I A Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 1 55.05 China TonnesCotton yarn , not put up for retail sale 55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 D F I BNL UK IRL DK GR EEC 1 409 595 147 202 85 99 63 167 2 767 2 55.09 China TonnesOther woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , nar ­ row woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : D F I BNL UK IRL DK GR EEC 3 487 5 008 1 874 3 310 4 221 625 1 672 305 20 502 (&gt;) 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 2 a a ) Of which other than un ­ bleached or bleached China Tonnes55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 D F I BNL UK IRL DK GR 349 501 187 0 ) 422 63 167 155 China Tonnes3 56.07 A Woven fabrics of man-made fibres ( discontinuous or waste ): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics : D F I BNL UK IRL DK GR EEC 524 317 282 2 293 123 55 80 60 3 734 (&gt;) 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 (') See Appendix . 21 . 12 . 84 Official Journal of the European Communities No L 334 / 3 Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 3 a ) 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 a ) Of which other than un ­ bleached or bleached China D F I BNL UK IRL DK GR Tonnes 52 32 28 H 12 5 8 7 ( ! ) See Appendix . No L 334 / 4 Official Journal of the European Communities 21 . 12 . 84 GROUP I B Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 4 60.04 B I II a ) b ) c ) IV b ) 1 aa ) dd ) 2 ee) d ) 1 aa ) dd ) 2 dd) 60.04-19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 Under garments , knitted or crocheted , not elastic or rub ­ berized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , under ­ vests and the like , knitted or crocheted , not elastic or rub ­ berized , other than babies' gar ­ ments , of cotton or synthetic textile fibres ; T-shirts and light ­ weight fine knit roll , polo or turtle necked jumpers and pull ­ overs , of regenerated textile fibres , other than babies' gar ­ ments China D F I BNL UK IRL DK GR EEC 1 000 pieces 1 586 1 611 869 591 858 39 126 40 5 720 ( ») 5 60.05 A I a ) II b)4 bb ) 11 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc) ddd ) eee ) fff) 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42 , 43 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers , slip-overs , waist-coats , twinsets , cardigans , bed jackets and jumpers , knitted or crocheted , not elastic or rub ­ berized , of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR EEC 1 000 pieces 1 725 1 001 882 467 1 460 (') 42 108 35 5 720 (') 6 61.01 B V d) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa) bb ) cc ) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers ( including slacks ); women's , girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres China (') D F I BNL UK IRL DK GR EEC 1 000 pieces 3 404 1 262 852 984 (') 437 57 317 36 7 349 (') ( J ) See Appendix . 21 . 12 . 84 Official Journal of the European Communities No L 334 / 5 Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 7 60.05 A II b)4 aa ) 22 33 44 55 61.02 B II e ) 7 bb ) cc) dd ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted , crocheted (not elastic or rubberized), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR EEC 1 000 pieces 687 309 351 138 191 24 60 25 1 785 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man ­ made textile fibres China D F I BNL UK IRL DK GR EEC 1 000 pieces 3 526 767 822 582 1 074 61 434 42 7 308 No L 334 / 6 Official Journal of the European Communities 21 . 12 . 84 GROUP II A Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry -towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics China D F I BNL UK IRL DK GR EEC Tonnes 977 362 398 205 590 23 271 15 2 841 20 62.02 B I a ) c ) 62.02-12 , 13 , 19 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven China D F I BNL UK IRL DK GR EEC Tonnes n 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres ( discon ­ tinuous or waste ), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres , not put up for retail sale China D F I BNL UK IRL DK GR EEC Tonnes 1 237 495 960 2 035 235 19 131 33 5 145 32 ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75 , 77 , 78 Woven pile fabrics and chenille fabrics ( other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics ), of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR EEC Tonnes 700 454 356 203 501 36 106 56 2 412 (') See Appendix . 21 . 12 . 84 Official Journal of the European Communities No L 334 / 7 Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 39 62.02 B II a ) c) III a ) 2 c ) 62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen , other than of cotton terry fabric China ( ! ) D F I BNL UK IRL DK GR EEC Tonnes 1 241 721 587 488 534 40 117 462 4 190 (' ) See Appendix . No L 334 / 8 Official Journal of the European Communities 21 . 12 . 84 GROUP II B Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Thirdcountries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 12 60.03 A B I II b ) C D 60.03-11 , 19 , 20 , 27 , 30 , 90 Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : Other than women's stockings of synthetic textile fibres China D F I BNL UK IRL DK GR EEC 1 000 pairs 1 570 4 723 686 1 185 1 385 41 335 59 9 984 13 60.04 B IV b ) 1 cc) 2 dd) d ) 1 cc) 2 cc) 60.04-48 , 56 , 75 , 85 Under garments , knitted or crocheted , not elastic or rubber ­ ized : Men's and boy's underpants and briefs , women's , girls' and in ­ fants' (other than babies') knickers and briefs , knitted or crocheted , not elastic or rubberized , of cotton or synthetic textile fibres China D F BNL IRL 1 000 pieces 4 160 988 754 62 15 B 61.02 B II e ) 1 aa ) bb ) cc ) 2 aa ) bb ) cc) 61.02-31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , other than garments of category 15 A , of wool , of cotton or of man-made textile-fibres China I BNL IRL 1 000 pieces 73 125 5 16 61.01 B Vc) 1 2 3 61.01-51 , 54 , 57 Men's and boys' outer garments : Men's and boy's woven suits ( in ­ cluding coordinate suits consist ­ ing of two or three pieces , which are ordered , packed , con ­ signed and normally sold together ), of wool , of cotton or of man-made textile fibres , ex ­ cluding ski suits China F UK 1 000 pieces 213 125 21 . 12 . 84 Official Journal of the European Communities No L 334 / 9 CCT heading No Third countries Mem ­ ber States Units Cate ­ gory NIMEXE code ( 1985 ) Description Quantitative limits from 1 January to 31 December 1985 17 China 1 000 pieces 61.01 B V a ) 1 2 3 61.01-34 , 36 , 37 F I UK 140 62 83 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets ) and blazers , of wool , of cotton or of man-made textile fibres 18 China Tonnes61.03 B C Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres 61.03-51 , 55 , 59 , 81 , 85 , 89 D F I BNL UK IRL DK GR EEC 89 68 189 26 109 3 42 4 530 19 61.05 61.05-10 , 99 Handkerchiefs China (*) 1 000 piecesA C D F I BNL UK IRL DK GR EEC 18 340 5 408 10 086 12 942 8 235 303 2 153 357 57 824 21 China 1 000 pieces61.01 B IV 61.02 B II d ) Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Parkas ; anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK GR EEC 2 280 745 497 292 436 18 85 36 4 389 61.01-29 , 31 , 32 61.02-25 , 26 , 28 24 China 1 000 piecesD F I BNL UK 3 292 627 314 230 261 60.04 B IV b ) 1 bb ) 2 aa ) bb ) d ) 1 bb ) 2 aa ) bb ) 60.04-47 , 73 Under garments , knitted or crocheted , not elastic or rubber ­ ized : Men's and boys' pyjamas , knit ­ ted or crocheted , of cotton or of synthetic textile fibres Women's , girls' and infants' ( other than babies') knitted or crocheted pyjamas and night ­ dresses , of cotton or of synthetic fibres 60.04-51 , 53 , 81 , 83 (') See Appendix . No L 334 / 10 Official Journal of the European Communities 21 . 12 . 84 Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to ' 31 December 1985 26 60.05 A II b ) 4 cc ) 11 22 33 44 61.02 B II e ) 4 bb ) cc) dd ) ee ) 60.05-45 , 46 , 47 , 48 61.02-48 , 52 , 53 , 54 Outer-garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' ( other than babies') woven and knitted or crocheted dresses , of wool , of cotton or of man ­ made textile fibres China D F I BNL UK IRL DK GR EEC 1 000 pieces 1 055 371 315 101 399 14 72 28 2 355 27 60.05 A II b ) 4 dd ) 61.02 B II e ) 5 aa ) bb ) cc ) 60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' ( other than babies') woven and knitted or crocheted skirts , in ­ cluding divided skirts China UK 1 000 pieces 208 28 60.05 A II b ) 4 ee ) 60.05-61 , 62 , 64 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts ) other than babies' China BNL 1 000 pieces 52 21 . 12 . 84 Official Journal of the European Communities No L 334 / 11 Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 29 61.02 B II e ) 3 aa ) bb ) cc) 61.02-42 , 43 , 44 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' ( other than babies') woven suits and costumes ( including coordi ­ nate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of wool , of cot ­ ton or of man-made textile fibres , excluding ski suits China F 1 000 pieces 120 30 A 61.04 B I 61.04-11 , 13 , 18 Women's , girls and infants' under garments : Women's , girls' and infants' woven pyjamas and night dresses , of wool , of cotton or of man-made textile fibres China F I 1 000 pieces 1 248 208 31 61.09 D 61.09-50 Corsets , corset-belts , suspender ­ belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabrics ) whether or not elastic : Brassieres , woven , knitted or crocheted China F BNL UK 1 000 pieces 1 248 468 468 68 60.04 A I II a ) b ) c ) III a ) b ) c ) d ) 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 Under garments , knitted or crocheted , not elastic or rubber ­ ized : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' under garments of knit ­ ted or crocheted fabrics , not elastic or rubberized China UK Tonnes 52 73 60.05 A II b ) 3 60.05-16 , 17 , 19 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made tex ­ tile fibres China D F I BNL UK IRL DK GR EEC 1 000 pieces 512 261 174 176 264 9 96 22 1 514 No L 334 / 12 Official Journal of the European Communities 21 . 12 . 84 Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 76 61.01 B I 61.02 B II a ) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's and boys' outer garments : Women's , girls and infants' outer garments : B. Other : Men's and boy's woven indus ­ trial and occupational clothing ; women's , girls' and infants' woven aprons , smock-overalls and other industrial and occu ­ pational clothing (whether or not also suitable for domestic use ), of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR EEC Tonnes 1 507 155 296 92 274 21 46 28 2 419 78 61.01 All b ) B III V f) 1 g ) 1 2 3 61.01-09 , 24 , 25 , 26 , 81 , 92 , 95 , 96 Men's and boys' outer garments : Men's and boys' woven bath robes , dressing-gowns , smoking jackets and similar indoor wear , ski suits consisting of two or three pieces and other outer garments , except garments of categories 6 , 14 A , 14 B , 16 , 17 , 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres China (') F I Tonnes 294 315 83 60.05 A II a ) b ) 4 hh ) 11 22 33 44 ijij ) 11 kk ) 11 11 ) 11 22 33 44 60.05-04 , 76 , 77 , 78 , 79 , 81 , 85 , 88 , 89 , 90 , 91 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted , not elastic or rub ­ berized , other than garments of categories 5 , 7 , 26 , 27 , 28 , 71 , 72 , 73 , 74 and 75 , of wool , of cotton or of man-made textile fibres China D F Tonnes 250 172 (') See Appendix . 21 . 12 . 84 Official Journal of the European Communities No L 334 / 13 GROUP III A Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 33 51.04 A III a ) 62.03 B II b ) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres (continuous), including woven fab ­ rics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic tex ­ tile fibres Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or poly ­ propylene , less than 3 m wide ; woven sacks of such strip or the like China F BNL UK Tonnes 420 2 888 630 36 51.04 B III 51.04-55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 , 94 , 97 , 98 Woven fabrics of man-made fibres (continuous), including woven fab ­ rics of monofil or strip falling within heading No 51.01 or 51.02): B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous ) other than those for tyres and those containing elastomeric yarn China F Tonnes 225 37 56.07 B 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 Woven fabrics of man-made fibres ( discontinuous or waste ): B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fab ­ rics China D F I BNL UK IRL DK GR EEC Tonnes 1 867 922 834 641 1 047 54 831 55 6 251 56.07-50 , 55 , 56 , 59 , 61 , 65 , 67 , 69 , 70 , 71 , 73 , 74 , 77 , 78 , 83 , 84 , 87 a ) Of which other than un ­ bleached or bleached China D F I BNL UK IRL DK GR Tonnes 560 277 250 192 314 16 249 17 No L 334 / 14 Official Journal of the European Communities 21 . 12 . 84 Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 40 62.02 B IV a ) c) 62.02-83 , 85 , 89 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven curtains (other than net curtains ) and furnishing articles , of wool , of cotton or of man ­ made textile fibres China I Tonnes 399 59 58.02 ex A B 59.02 ex A 58.02-04 , 06 , 07 , 09 , 56 , 61 , 65 , 71 , 75 , 81 , 85 , 90 59.02-01 , 09 Other carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schu ­ macks' and 'Karamanie' rugs and the like (made up or not): Felt and articles of felt , whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven , knitted or crocheted , carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schu ­ macks' and 'Karamanie' rugs and the like (made up or not); floor covering , of felt China F Tonnes 196 66 62.01 A B I II a ) b ) c ) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling rugs and blankets : Travelling rugs and blankets , of wool , of cotton or of man-made textile fibres China I Tonnes 398 21 . 12 . 84 Official Journal of the European Communities No L 334 / 15 GROUP III B Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 10 60.02 A B 60.02-40 60.02-50 , 60 , 70 , 80 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubber ­ ized : Gloves , mittens and mitts , knit ­ ted or crocheted , not elastic or rubberized , impregnated or coated with artificial plastic ma ­ terials Gloves , mittens and mitts , knit ­ ted or crocheted , not elastic or rubberized , other than those of category 10 , of wool , of cotton or of man-made textile fibres China D F UK 1 000 pairs 4 200 2 625 1 365 (&gt;) 67 60.05 All b ) 5 B 60.06 B II III 60.05-93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-92 , 96 , 98 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stockings ): B. Other : Clothing accessories and other articles (except garments ), knit ­ ted or crocheted , not elastic or rubberized ; articles (other than bathing costumes ) of knitted or crocheted fabric , elastic or rub ­ berized , of wool , of cotton , or of man-made textile fibres China D Tonnes 795 69 60.04 B IV b)2 cc) 60.04-54 Under garments , knitted or crocheted , not elastic or rubber ­ ized : B. Of other textile materials : Women's , girls' and infants' knitted or crocheted petticoats and slips , of synthetic textile fibres , other than babies ' gar ­ ments China F 1 000 pieces 239 (*) See Appendix . No L 334 / 16 Official Journal of the European Communities 21 . 12 . 84 Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 75 60.05 A II b)4 ff) 60.05-66 , 68 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's and boys' suits ( in ­ cluding coordinate suits con ­ sisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres , excluding ski suits China UK 1 000 pieces 47 80 61.02 A I a ) b ) Women's , girls' and infants' outer garments : China F UK Tonnes 121 126 A. Babies' garments ; girls' garments up to and including commercial size 86 : 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's , girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool , of cotton or of man-made textile fibres 82 60.04 B IV a ) c ) 60.04-38 , 60 Under garments , knitted or crocheted, not elastic or rubber ­ ized : B. Of other textile materials : Under garments , other than babies', knitted or crocheted , not elastic or rubberized , of wool , of fine animal hair or of regenerated textile fibres China F BNL UK Tonnes 58 31 63 87 61.10 61.10-00 Gloves , mittens , mitts , stockings , socks and sockettes , not knitted or crocheted China F UK Tonnes 147 73 21 . 12 . 84 Official Journal of the European Communities No L 334 / 17 GROUP III C Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 91 62.04 A II B II 62.04-23 , 73 Tarpaulins , sails , awnings , sun ­ blinds , tents and camping goods : Tents China F BNL Tonnes 289 157 110 62.04 A III B III 62.04-25 , 75 Tarpaulins , sails , awnings , sun ­ blinds , tents and camping goods : Woven pneumatic mattresses China F Tonnes 420 No L 334 / 18 Official Journal of the European Communities 21 . 12 . 84 Appendix Category Supplier country Provisions 2 China For fabrics below 115 cm in width (NIMEXE codes 55.09-04 , 08 , 11 , 15 , 32 , 35 , 51 , 53 , 68 and 71 ), the following additional quantities may be exported to the EEC by China : (tonnes) 1985 D 273 F 289 I 126 BNL 194 UK 236 IRL 35 DK 35 GR 18 EEC 1 206 2 China For fabrics for medical gauze (NIMEXE codes 55.09-03 and 10 ), the following additional quantities may be exported to the EEC by China : (tonnes) 1985 D 324 F 246 I 450 BNL 174 UK 259 IRL 18 DK 22 GR 15 EEC 1 508 2 China 2 a China Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made , except Benelux , where the category is merged with category 3 . The following levels apply to Benelux for this category combined with category 3 a ): (tonnes) 1985 BNL 212 3 China China China Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made , except Benelux , where the category is merged with category 2 . See category 2 a ). Possibility for each of the years 1984 to 1988 to convert 250 000 pieces within the EEC quota into 500 000 singlets (NIMEXE codes 60.04-50 , 58 , 79 and 89 ) as follows : 3 a ) 4 21 . 12 . 84 Official Journal of the European Communities No L 334 / 19 Category Supplier country Provisions 4 (1 000 pieces) (cont 'd) Pieces of category 4 Number of singlets D 70 140 F 58 116 I 37 74 BNL 25 50 UK 48 96 IRL 2,5 5 DK 6 12 GR 3,5 7 EEC 250 500 China5 The following sub-limits apply within the quantitative limits prescribed in this Annex for the Community and the United Kingdom: Jerseys and pullovers of fine animal hair ( for the United Kingdom these sub-limits also cover the same products made of wool ): (pieces) 1985 EEC 51 480 UK 11 400 6 China The following additional quantities of shorts (NIMEXE codes 61.01-62 , 64 and 66 ) may be exported by China to the EEC : (1 000 pieces) 1985 D 237 F 119 I 90 BNL 79H UK 109 IRL 6 DK 24 GR 9 EEC 673 (*) For Benelux , the quantities are added to the Benelux quota for category 6 . 6 China The following sub-limits apply within the quantitative limits prescribed in the Annex for Benelux : Long trousers : (1 000 pieces) 1985 BNL 476 20 China See category 39 . No L 334 / 20 Official Journal of the European Communities 21 . 12 . 84 Category Supplier country Provisions 39 China The quantitative limits prescribed in the Annex include bed linen of category 20 . The following sub-limits apply within the quantitative limits prescribed in the Annex for France : Household linen other than embroidered : (tonnes) 1985 F 175 The following sub-limits for bed linen apply within the quantitative limits prescribed in the Annex for Benelux : (tonnes) 1985 BNL 44 19 China The quantitative limits prescribed in the Annex include cotton handkerchiefs of category 89 . 78 China The quantitative limits prescribed in the Annex include women's outer wear , other , of category 81 . 10 China The following sub-limits apply within the quantitative limits prescribed in this Annex for the United Kingdom: Knitted gloves , mittens and mitts of former category 10 (coated or impregnated ) (NIMEXE code 60.02-40 ): (1 000 pairs) 1985 UK 210 58 China For Greece , further consultations will be held on imports . For the Federal Republic of Germany , 19 % of all the quantitative limits prescribed in the Annex are reserved for use at the Berlin Fair , except in the case of categories 13 , 23 , 24 , 26 , 73 , 67 , 76 and 83 . 21 . 12 . 84 Official Journal of the European Communities No L 334 / 21 ANNEX B Breakdown of 1985 outward processing trade objectives between Member States Units Category EEC Federal Republic of Germany France Italy Benelux UK Ireland Denmark Greece 1 000 pieces 6 789 310 201 164 114     1 000 pieces 7 206 81 53 42 30     1 000 pieces 8 716 281 183 148 104     1 000 pieces 21 480 189 122 99 70     1 000 pieces 26  318        tonnes 76  320       